Citation Nr: 1712806	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to July 2002.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO in Roanoke, Virginia has current jurisdiction.  

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset during service with a continuity of symptoms after service.


CONCLUSION OF LAW

Tinnitus was incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, in light of the fully favorable decision as to the issue of service connection for tinnitus, no further discussion of compliance with VA's duty to notify and assist is necessary.  Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

In February 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system."  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause.  38 C.F.R. § 3.303(b).  For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required.  Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation").  Thus, as the Veteran is competent to identify the disorder, to include the onset of the disorder and the continuity of it over the years, the Board must consider whether he is credible in his assertions.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.

The Veteran served as a U.S. Army finance specialist.  The Veteran contends that his tinnitus is a result of in-service noise exposure and began in-service.  The Veteran reported to a VA audiologist that as a rifle and pistol training non-commissioned officer for his unit he "coached people how to shoot" and was regularly exposed to loud noise for long periods of time.  In May 2010, the Veteran submitted a statement detailing his noise exposure and the periods of tinnitus that followed.  On the Veteran's June 2012 Form 9, he states that the ringing in his ears progressed in severity each year he served on active duty.  

The Veteran's service personnel records contain numerous awards and evaluations relevant to his primary duties in finance.  Following initial training, the Veteran was assigned to finance units in Germany and Alaska.  Supervisors noted that he had collateral duties in organizing unit training and taught "common skills" to finance unit soldiers, but there was no specific mention of duties as a firing range instructor or coach. 

The Veteran's service treatment records frequently note that the Veteran was routinely exposed to hazardous noise.  As such, the Board concedes some in-service noise exposure.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Several audiometric tests also noted that the Veteran used double protection hand-formed earplugs.  The Veteran's enlistment and discharge physical examination reports contain notations of right ear surgery in 1978 to correct chronic ear infections and a perforated membrane but are silent for any symptoms of tinnitus.  In response to a question regarding ear, nose or throat trouble in a 2002 discharge examination, the Veteran noted only chronic tonsillitis.  The Veteran submitted a twelve page "Medical History" in which he listed numerous encounters for medical issues.  There are no entries for tinnitus, hearing loss, or any organic ear disorder.   

In October 2007, the Veteran sought treatment at a VA clinic.  An audiologist noted the Veteran's report of constant tinnitus and a history of noise exposure in service at a firing range.  Testing showed mild hearing loss, but the examiner did not comment on the reported tinnitus.  The Veteran received VA hearing aids. 

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the Veteran currently complained of intermittent tinnitus episodes in both ears.  The Veteran told the examiner that the tinnitus began while in service.  He also reported receiving treatment as a child for ear infections and undergoing a right tympanoplasty in 1978 or 1979.  However, the examiner noted that there were no complaints of tinnitus in the service treatment record file or during the 2002 discharge examination.  The examiner also noted that the Veteran had submitted many previous claims to VA for disabilities but had not mentioned tinnitus.  The examiner determined that the Veteran's tinnitus was less likely than not a result of in-service noise exposure but inconsistently also noted that she was unable to resolve the etiology of the tinnitus disorder.  The examiner failed to consider the Veteran's lay statements that the ringing in his ears began and escalated in-service. 

In a May 2010 notice of disagreement, the Veteran reported that he had complained about tinnitus to medical personnel in service but was told that his hearing was normal.  In a lengthy statement associated with a June 2012 substantive appeal, the Veteran described his duties as a range coach, the high frequency of training events, and his positioning near the soldier in training.  In summary, he estimated that he assisted in the training firing of over 8 million rounds of rifle ammunition from 1994 to 2002.  He made no mention of the use of hearing protection as would have been common in a peacetime training environment, particularly by an instructor.  He reported no significant noise exposure after service.  

The Board finds that service connection is warranted for tinnitus.  As previously noted, the Veteran's in-service noise exposure is not in dispute.  However, the nature, frequency, and intensity of the exposure described by the Veteran are not consistent with his duties as a finance specialist in a finance unit with no specific references to collateral duties as a range coach.  Nevertheless, it is reasonable that as a non-commissioned officer he would assist his assigned soldiers with basic small arms skills.  The Board notes there is both favorable and unfavorable evidence regarding onset of the Veteran's tinnitus and but finds that his reports of at least some exposure to small arms fire in a training environment and his reports of an onset in tinnitus in service with continuous symptoms since service is credible. 

The Veteran's competent and credible statements thus provide credible evidence of the onset of his current tinnitus during service coincident with some level of in-service noise exposure and a continuity of symptoms of the disorder after service.  The VA examiner's inconsistent findings that the Veteran's tinnitus is unrelated to his noise exposure in-service while also noting an inability to comment on etiology is also inconsistent with the evidence of record and failed to address the Veteran's credible lay statements attesting to the onset of tinnitus during service. 

In conclusion, resolving reasonable doubt in the Veteran's favor, the Board finds it is at least as likely as not that the Veteran's tinnitus had clinical onset following his noise exposure in service.  Thus, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends his current bilateral hearing loss disability is a result of in-service noise exposure.  Specifically while working as a rifle and pistol training non-commissioned officer, the Veteran contends he was exposed to hazardous noise which resulted in his current hearing loss. The Board finds a remand is warranted for a supplemental VA opinion. 

If VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided a VA examination in August 2009.  However, the examiner failed to take into account the Veteran's lay statements and service personnel records regarding his noise exposure in-service and ongoing symptoms of hearing loss since service and also noted an inability to establish an etiology.  Unlike in the claim for tinnitus, hearing loss was objectively measured at enlistment and discharge as normal and measured as mild loss five years later in 2007.  As discussed above, the Veteran's noise exposure to some extent is conceded.

Accordingly, the case is REMANDED for the following action:

1. Request authorization from the Veteran and, if provided, request the Veteran's 2006 private ENT treatment records referenced in the August 2009 C & P examination, as well as the October 2016 and January 2017 private ENT treatment records referenced in the February 2017 VA audiology evaluation; and associate them with the Veteran's claims file.

2. Thereafter, refer the case to a VA audiologist to determine the nature and likely etiology of the claimed hearing loss disability.  The examiner is requested to review all pertinent records associated with the record, including lay statements.

The examiner should explain the significance, if any, of the Veteran's puretone shifts between his September 1991, December 1993, January 1999, May 2001, and May 2002 hearing tests.

The examiner should also consider the Veteran's pre-service ear conditions and any other post service factors that may have contributed to his current hearing loss.

The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss disability had its clinical onset, was caused or aggravated during service or is otherwise related to any aspect of service including noise exposure on a peacetime small arms training range.  The audiologist must address the Veteran's reports as noted in the May 2010 notice of disagreement and June 2012 substantive appeal. 

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3. After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


